DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 9/13/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 9/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1, 4-9; Tubby discloses a refrigerator filter assembly comprising:
A) a refrigerator with an exterior surface having at least one filter housing retention tab opening (See Tubby par. [64], Fig. 1; filtration system 50 that is used in appliances such as a refrigerator, which will further contain an exterior surface. Pr. 66, 139, 141; the mounting bracket 52 comprises a structure 53 to operatively attach and detach the mounting bracket to another structure, such as a refrigerator. Pr. 85; base portion 57 comprises representative structure 53 for securing the liquid filtration system 50 to other structures, such as a refrigerator.)
C) a filter housing, having a base portion with at least one filter housing retention tab receiver (See Tubby, Fig. 1, par. [66]; filter cartridge latching system assembly 56); and
D) a filter unit for filtering water, configured to be removably coupled to said filter housing (See Tubby, Fig. 1, par. [68]; filter cartridge 58 is engaged and secured to the filtration system 50 via the system assembly 56. Additionally, Pr. 66, 139, 141; the mounting bracket 52 comprises a structure 53 to operatively attach and detach the mounting bracket to another structure, such as a refrigerator. Pr. 85; base portion 57 comprises representative structure 53 for securing the liquid filtration system 50 to other structures, such as a refrigerator.).
Tubby further indicates that there is a need for a latching system utilized with the filter filtration system, where the latching system operates with an alignment structure for aligning the filter cartridge into the appropriate position (See Tubby par. [16-17]).
Tubby does not disclose B) at least one filter housing retention tab, having a stepped surface on a first radial protrusion with a shoulder formed on the stepped surface that abuts said at least one filter housing retention tab opening in said exterior surface of said refrigerator, and wherein said filter housing retention tab includes a filter housing retention tab receiver engaging portion between two other radial protrusions that are located above said exterior surface of said refrigerator; and C) having at least one tapered surface resulting in a narrowed portion, said narrowed portion configured to closely receive at least one surface of said filter housing retention tab receiver engaging portion of said retention tab.
Kuroda relates to the prior art by disclosing a connecting structure, to join members together. Kuroda’s connecting structure contains a protrusion portion 35 that is attached to the pin member 30, where the top of attached pin member 30 contains a flat surface with a stepped level (See Kuroda Pr. 51; Fig. 7-8; Fig. 7 is produced below with a labeling of the stepped surface.). 

    PNG
    media_image1.png
    288
    556
    media_image1.png
    Greyscale

Additionally, there is an engaging portion 54 that contains a stepped portion 54a that reaches the mounting hole 3, which allows the engaging stepped portion 54a to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71).
Morris discloses an invention for relating matable components, i.e. a way to align together and ensure precise fastening of two or more components (See Morris par. [1, 3]). Morris further discloses B) at least one filter housing retention tab that abuts said at least one filter housing retention tab opening in said exterior surface of said refrigerator (See Morris Fig. 1-4; attached Fig. 4 below; par. [27, 30]; insertion slot 34 receives the retaining member 28. Fig. 4; the top part of the retaining member 28 is a radial protrusion, with the flexible friction members 29 being another radial protrusions. The closest radial protrusion abuts the insertion slot 34 and/or opening 30, and is also the shoulder that is formed between the upper radial protrusion and the lower another radial protrusions.), and wherein said filter housing retention tab includes a filter housing retention tab receiver engaging portion between two other radial protrusions that are located above said exterior surface of said refrigerator (See Morris Fig. 1-3, par. [27]; retaining member 28 contains friction members 29. The friction members 29 fit into receiver member 58, and further engages through openings 64. The opening 64 can fit between the friction members 29. The location of the retaining members 28 are located above the surface of the panel 12, i.e. are exposed to the exterior); and C) having at least one tapered surface resulting in a narrowed portion, said narrowed portion configured to closely receive at least one surface of said filter housing retention tab receiver engaging portion of said retention (See Morris Fig. 1-4, par. [23, 27]; the front edge 36 contacts the friction members 29, and are tapered towards a narrow end.).

    PNG
    media_image2.png
    546
    786
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tubby’s filtering system that are utilized with refrigerators, with Kuroda’s attachment mechanism of a stepped surface with a stepped surface attachment mechanism, and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface; since Tubby looks to have proper alignment of the components (See Tubby par. [16-17]); while Kuroda indicates that engaging stepped portion to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71), and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface, to allow proper alignment, between multiple components, and ensure precise fastening of two or more components (See Morris par. [1, 3]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 4: The refrigerator filter assembly of claim 1, wherein said at least one filter housing retention tab opening is on the top exterior surface of said refrigerator (See combination supra; Tubby’s addition of the tabs is utilized on a refrigerator. See Tubby par. [106, 164], Fig. 55/56; the filter cartridge external surface). 
Claim 5: The refrigerator filter assembly of claim 1, wherein said base portion of said filter assembly housing includes three filter housing retention tab receivers with one of said filter housing retention tab receivers being located in a central portion of said base, and two filter housing retention tab receivers being located in portions that extend from said base (See combination supra, See Tubby par. [107]; there are extension members 134/136/138/140 that are located around the filter cartridge, the extension members extend from the base, and out away from it. See Morris Fig. 1-4; the friction tabs are utilized, and may be utilized to hold the filter in lieu of extension members since they would provide a sufficient and predictable ability to align the filter properly.).
Claim 6: The refrigerator filter assembly of claim 1, wherein said at least one filter housing retention tab receiver is raised from the bottom surface of said base portion such that said at least one filter housing retention tab receiver will be spaced apart from said surface of said refrigerator when said filter assembly housing is installed on said refrigerator (See combination supra. See Morris Fig. 1-4; the friction members 29 are spaced apart from each other and connected from the base).
Claim 7: The refrigerator filter assembly of claim 1, further comprising: at least one fastener that secures said filter assembly housing to said refrigerator (See Tubby par. [66], Fig. 1; bracket 51 contains a structure 53 to operatively attach and detach the mounting bracket 52 to the fridge).
Claim 8: The refrigerator filter assembly of claim 1, wherein said filter assembly housing includes a hinged door for accessing said filter unit (See Tubby par. [6]; the hinged door is known for being utilized for accessing a water filter assembly).
Claim 9: The refrigerator filter assembly of claim 1, wherein said at least one filter housing retention tab is made from a flexible polymeric material (See Morris par. [18]; any suitable elastically deformable material may be utilized including polymers).

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’) as applied to claim 1 above, and further in view of Bippus et al. (US2017/0050130; hereinafter “Bippus”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 2; the combination of Tubby, Kuroda, and Morris discloses the refrigerator filter assembly of claim 1 (See combination supra), further comprising a valve coupled to said filter assembly (See Tubby Fig. 3-11, par. [73]; there is a valve 78 coupled to the filtration system 50). 
The combination does not disclose comprising: a wireless network protocol module coupled to said filter assembly housing.
Bippus discloses a water filter system for an appliance (e.g. refrigerator) that further contains a filter that contains a predetermined lifetime for an amount of fluid filtration (See Bippus abstract). Bippus further indicates that the filter unit may be connected to another device/network via Wi-Fi (See Bippus par. [37]). The device of the user may further be used to convey information about the filter to the user; and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filter assembly that utilizes a filter, and thus contain a predetermined lifetime for an amount of fluid that may be filtered, with Bippus’ incorporation of utilizing a device/network to connect to via Wi-Fi, in order to allow the user to have information conveyed to the user about the filter, and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’) as applied to claim 1 above, and further in view of Abe (US5,094,580).
Applicant’s claims are directed towards an apparatus.
Regarding claim 3; the combination of Tubby, Kuroda, and Morris discloses the refrigerator filter assembly of claim 1 (See combination supra). The combination further indicates a utilization of retaining members to align together and ensure precise fastening of two or more components (See Morris par. [1, 3]). Morris further indicates that various changes may be made and equivalents may be substituted for elements to adapt particular situations or materials (See Morris par. [35]).
The combination does not disclose wherein said at least one filter housing retention tab includes an opening in the central portion of said filter housing retention tab.
Abe discloses a device to hold together two structures through brackets (See Abe C1L6-9). Abe indicates a bracket with a base and semi-cylindrical wall that has an opening in the center with a passage (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the combination’s retaining members with Abe’s utilizations of brackets to also hold together two structures, but also contain a hollow opening (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow), as a suitable substitution and provide a since both components are utilized to align and hold together two or more components, while Morris further indicates that various changes may be made and equivalents may be substituted for elements to adapt particular situations or materials (See Morris par. [35]).

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’), and further in view of Bippus et al. (US2017/0050130; hereinafter “Bippus”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10-12 and 14; Tubby discloses a filter assembly comprising:
A) a filter housing (See Tubby, Fig. 1, par. [66]; filter cartridge latching system assembly 56); and
B) a base portion with at least one filter housing retention tab receiver configured for receiving a filter housing retention tab coupled to an exterior surface of an appliance (See Tubby, Fig. 1, par. [66]; filter cartridge latching system assembly 56. Pr. 66, 139, 141; the mounting bracket 52 comprises a structure 53 to operatively attach and detach the mounting bracket to another structure, such as a refrigerator. Pr. 85; base portion 57 comprises representative structure 53 for securing the liquid filtration system 50 to other structures, such as a refrigerator.),
C) a generally cylindrical portion for receiving a filter unit (See Tubby Fig. 2, par. [111]; closure member 158 is cylindrical shaped and contains the filtration media 160);
D) a filter unit for filtering water removably coupled to said filter assembly housing (See Tubby Fig. 2, par. [110-111, 141]; liquid filtration system 50 contains a filter cartridge assembly 58 with a filter closure member 158 that has a stem 154 that can be detached. Latching system 351 can be operatively attached and detached the filter cartridge);
E) a valve coupled to said filter assembly housing (See Tubby Fig. 3-11, par. [73]; there is a valve 78 coupled to the filtration system 50);
Tubby further indicates that there is a need for a latching system utilized with the filter filtration system, where the latching system operates with an alignment structure for aligning the filter cartridge into the appropriate position (See Tubby par. [16-17]).
Tubby does not disclose B) said filter housing retention tab receiver having a stepped first radial protrusion coupled to an opening in said exterior surface of said appliance, and second and third radial protrusions; F) a wireless network protocol module coupled to said filter assembly housing; and G) wherein said at least one filter housing retention tab receiver is spaced away from the bottom surface of said base portion to engage the lower surface of said third radial protrusion and the upper surface of said second radial protrusion of said filter housing retention tab above said exterior surface of said appliance.
Kuroda relates to the prior art by disclosing a connecting structure, to join members together. Kuroda’s connecting structure contains a protrusion portion 35 that is attached to the pin member 30, where the top of attached pin member 30 contains a flat surface with a stepped level (See Kuroda Pr. 51; Fig. 7-8; Fig. 7 is produced below with a labeling of the stepped surface. The stepped surface further being on the bottom portion of the pin member 30). 

    PNG
    media_image1.png
    288
    556
    media_image1.png
    Greyscale

Additionally, there is an engaging portion 54 that contains a stepped portion 54a that reaches the mounting hole 3, which allows the engaging stepped portion 54a to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71). 
Morris discloses an invention for relating matable components, i.e. a way to align together and ensure precise fastening of two or more components (See Morris par. [1, 3]). Morris further discloses B) said filter housing retention tab receiver having a stepped first radial protrusion coupled to an opening in said exterior surface of said appliance, and second and third radial protrusions (See Morris Fig. 1-4, par. [23, 27, 30]; retaining member 28 contains friction members 29. The friction members 29 fit into receiver member 58, and further engages through openings 64. The front edge 36 contacts the friction members 29, and are tapered towards a narrow end. retaining member 28 slots into the insertion slot 34, where the radial portion of the retaining member has a friction member 29 that are radial and further abuts the insertion slot 34 and/or opening 30); and G) wherein said at least one filter housing retention tab receiver is spaced away from the bottom surface of said base portion to engage the lower surface of said third radial protrusion and the upper surface of said second radial protrusion of said filter housing retention tab above said exterior surface of said appliance (See Morris Fig. 1-3, par. [27]; retaining member 28 contains friction members 29. The friction members 29 fit into receiver member 58, and further engages through openings 64. The opening 64 can fit between the friction members 29. The location of the retaining members 28 are located above the surface of the panel 12, i.e. are exposed to the exterior. See Morris Fig. 1-4; attached Fig. 4 above for claim 1; par. [27, 30]; insertion slot 34 receives the retaining member 28. Fig. 4; the top part of the retaining member 28 is a radial protrusion, with the flexible friction members 29 being another radial protrusions. The closest radial protrusion abuts the insertion slot 34 and/or opening 30, and is also the shoulder that is formed between the upper radial protrusion and the lower another radial protrusions.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tubby’s filtering system that are utilized with refrigerators, with Kuroda’s attachment mechanism of a stepped surface with a stepped surface attachment mechanism, and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface; since Tubby looks to have proper alignment of the components (See Tubby par. [16-17]); while Kuroda indicates that engaging stepped portion to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71), and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface, to allow proper alignment, between multiple components, and ensure precise fastening of two or more components (See Morris par. [1, 3]).
The combination still does not disclose F) a wireless network protocol module coupled to said filter assembly housing.
Bippus discloses a water filter system for an appliance (e.g. refrigerator) that further contains a filter that contains a predetermined lifetime for an amount of fluid filtration (See Bippus abstract). Bippus further indicates that the filter unit may be connected to another device/network via Wi-Fi (See Bippus par. [37]). The device of the user may further be used to convey information about the filter to the user; and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filter assembly that utilizes a filter, and thus contain a predetermined lifetime for an amount of fluid that may be filtered, with Bippus’ incorporation of utilizing a device/network to connect to via Wi-Fi, in order to allow the user to have information conveyed to the user about the filter, and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38])
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 11: The refrigerator filter assembly of claim 10, wherein said filter housing retention tab is made from a flexible material (See Morris par. [18]; any suitable elastically deformable material may be utilized).
Claim 12: The refrigerator filter assembly of claim 11, wherein said filter housing retention tab is made from a polymeric material (See Morris par. [18]; any suitable elastically deformable material may be utilized including polymers).
Claim 14: The refrigerator filter assembly of claim 10, further including a cover that is coupled to said filter assembly housing to permit access to said filter unit (See Tubby par. [6]; the hinged door is known for being utilized for accessing a water filter assembly).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’), and further in view of Bippus et al. (US2017/0050130; hereinafter “Bippus”), as applied to claim 12 above, and further in view of Abe (US5,094,580).
Applicant’s claims are directed towards an apparatus.
Regarding claim 13; the combination of Tubby, Kuroda, Morris, and Bippus discloses the refrigerator filter assembly of claim 12 (See combination supra). The combination further indicates a utilization of retaining members to align together and ensure precise fastening of two or more components (See Morris par. [1, 3]). Morris further indicates that various changes may be made and equivalents may be substituted for elements to adapt particular situations or materials (See Morris par. [35]).
The combination does not disclose wherein said filter housing retention tab includes a vertical opening in the central portion of said filter housing retention tab. 
Abe discloses a device to hold together two structures through brackets (See Abe C1L6-9). Abe indicates a bracket with a base and semi-cylindrical wall that has an opening in the center with a passage (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow and is vertical).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the combination’s retaining members with Abe’s utilizations of brackets to also hold together two structures, but also contain a hollow opening (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow), as a suitable substitution and provide a since both components are utilized to align and hold together two or more components, while Morris further indicates that various changes may be made and equivalents may be substituted for elements to adapt particular situations or materials (See Morris par. [35]).

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’).
Applicant’s claims are directed towards a method.
Regarding claims 15-17 and 19; Tubby discloses a method of installing a refrigerator (See Tubby par. [64], Fig. 1; filtration system 50 that is used in appliances such as a refrigerator) filter assembly, comprising:
A) an exterior surface of a refrigerator cabinet (See Tubby par. [64], Fig. 1; filtration system 50 that is used in appliances such as a refrigerator); and
C) installing a water filter into said water filter receiving portion of said base portion of said water filter assembly housing (See Tubby Fig. 2, par. [110-111, 141]; liquid filtration system 50 contains a filter cartridge assembly 58 with a filter closure member 158 that has a stem 154 that can be detached. Latching system 351 can be operatively attached and detached the filter cartridge).
Tubby does not disclose A) installing at least one filter housing retention tab into at least one filter housing retention tab opening and wherein said filter housing retention tab includes a first stepped radial protrusion with a shoulder formed on the stepped surface that abuts said at least one filter housing retention tab opening and a plurality of other radial protrusions, wherein at least two of said other radial protrusions are located above said exterior surface of said refrigerator cabinet and are spaced apart to form a filter 
Kuroda relates to the prior art by disclosing a connecting structure, to join members together. Kuroda’s connecting structure contains a protrusion portion 35 that is attached to the pin member 30, where the top of attached pin member 30 contains a flat surface with a stepped level (See Kuroda Pr. 51; Fig. 7-8; Fig. 7 is produced below with a labeling of the stepped surface. The stepped surface further being on the bottom portion of the pin member 30). 

    PNG
    media_image1.png
    288
    556
    media_image1.png
    Greyscale

Additionally, there is an engaging portion 54 that contains a stepped portion 54a that reaches the mounting hole 3, which allows the engaging stepped portion 54a to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71). 
Morris discloses A) installing at least one filter housing retention tab into at least one filter housing retention tab opening (See Morris Fig. 1-3, par. [23]; the front edge 36, insertion slot 34, and opening 30 allows retaining member 28 to be inserted into) and wherein said filter housing retention tab includes a radial protrusion that abuts said at least one filter housing retention tab opening and a plurality of other radial protrusions (See Morris Fig. 1-4; attached Fig. 4 above in claim 1; par. [27, 30]; insertion slot 34 receives the retaining member 28. Fig. 4; the top part of the retaining member 28 is a radial protrusion, with the flexible friction members 29 being another radial protrusions. The closest radial protrusion abuts the insertion slot 34 and/or opening 30, and is also the shoulder that is formed between the upper radial protrusion and the lower another radial protrusions.), wherein at least two of said other radial protrusions are located above said exterior surface of said refrigerator cabinet and are spaced apart to form a filter housing retention tab receiver engaging portion (See Morris Fig. 1-3, par. [27]; retaining member 28 contains friction members 29. The friction members 29 fit into receiver member 58, and further engages through openings 64. The opening 64 can fit between the friction members 29. The location of the retaining members 28 are located above the surface of the panel 12, i.e. are exposed to the exterior); and B) sliding a filter assembly housing, having a base portion with at least one filter housing retention tab receiver over the exterior surface of said refrigerator cabinet to engage said filter housing retention tab receiver engaging portion of said at least one filter housing retention tab (See Morris Fig. 1-4, par. [23, 27]; the front edge 36 contacts the friction members 29, and are tapered towards a narrow end.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tubby’s filtering system that are utilized with refrigerators, with Kuroda’s attachment mechanism of a stepped surface with a stepped surface attachment mechanism, and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface; since Tubby looks to have proper alignment of the components (See Tubby par. [16-17]); while Kuroda indicates that engaging stepped portion to engage with the peripheral edge of the mounting hole, thus allowing the components to attach to one another (See Kuroda Pr. 63, 71), and Morris’ utilization of alignment tabs that can further be positioned to an exterior surface, to allow proper alignment, between multiple components, and ensure precise fastening of two or more components (See Morris par. [1, 3]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 16: The method of installing a refrigerator filter assembly of claim 15, further comprising: installing a fastener through a fastener opening in said filter assembly base portion into an opening in said refrigerator cabinet after said filter assembly sliding step (See combination supra; Tubby’s addition of the tabs is utilized on a refrigerator. See Tubby par. [106, 164], Fig. 55/56; the filter cartridge external surface)
Claim 17: The method of installing a refrigerator filter assembly of claim 16, wherein said filter housing retention tab is made from a flexible polymeric material (See Morris par. [18]; any suitable elastically deformable material may be utilized including polymers).
Claim 19: The method of installing a refrigerator filter assembly of claim 17, wherein said filter housing retention tab receiver engaging portion is spaced away from said exterior surface of said refrigerator cabinet (See combination supra. See Morris Fig. 1-4; the friction members 29 are spaced apart from each other and connected from the base).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’), as applied to claim 17 above, and further in view of Abe (US5,094,580).
Applicant’s claims are directed towards a method.
Regarding claim 18; Tubby, Kuroda, and Morris discloses the method of installing a refrigerator filter assembly of claim 17(See combination supra). The combination further indicates a utilization of retaining members to align together and ensure precise fastening of two or more components (See Morris par. [1, 3]). Morris further indicates that various changes may be made and equivalents may be substituted for elements to adapt particular situations or materials (See Morris par. [35]).
The combination does not disclose wherein said retention tab further includes a vertical extending central aperture. 
Abe discloses a device to hold together two structures through brackets (See Abe C1L6-9). Abe indicates a bracket with a base and semi-cylindrical wall that has an opening in the center with a passage (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow and is vertical).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the combination’s retaining members with Abe’s utilizations of brackets to also hold together two structures, but also contain a hollow opening (See Abe C3L16-28, Fig. 1; bracket 38 with an opening 48 and passage 51, i.e. opening/hollow), as a suitable substitution and provide a since (See Morris par. [35]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tubby et al. (US2011/0192782; hereinafter “Tubby”) in view of in view of Kuroda (US20060239772) and Morris et al. (US2015/0308538; hereinafter “Morris’) as applied to claim 15 above, and further in view of Bippus et al. (US2017/0050130; hereinafter “Bippus”).
Applicant’s claims are directed towards a method.
Regarding claim 20; the combination of Tubby, Kuroda, and Morris discloses the method of installing a refrigerator filter assembly of claim 15 (See combination supra), a valve are coupled to said filter assembly base (See Tubby Fig. 3-11, par. [73]; there is a valve 78 coupled to the filtration system 50).
The combination does not disclose comprising: a wireless network protocol module.
Bippus discloses a water filter system for an appliance (e.g. refrigerator) that further contains a filter that contains a predetermined lifetime for an amount of fluid filtration (See Bippus abstract). Bippus further indicates that the filter unit may be connected to another device/network via Wi-Fi (See Bippus par. [37]). The device of the user may further be used to convey information about the filter to the user; and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filter assembly that utilizes a filter, and thus contain a predetermined lifetime for an amount of fluid that may be filtered, with Bippus’ incorporation of utilizing a device/network to connect to via Wi-Fi, in order to allow the user to have information conveyed to the user about the filter, and also undertake the other actions and benefits of the system described herein such as registration of the appliance, reordering of a replacement filter, and recycling and testing of used filters (See Bippus par. [38]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osada (US5795118) – tacking device that has a retaining member and a bulged tip for fastening.
Watanabe (US20140132023) – storage box with fasteners having multiple flanges.
Zucar (US6231223) – fastening element with multiple protrusions.
Narita – fastening grommet with a push-fit mechanism. The structural elements are similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779